Citation Nr: 1024028	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-17 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected lumbosacral strain with spondylosis with 
thoracolumbar dextrorotational scoliosis and degenerative 
disc space disease at L4-5 (also referred to as low back 
disability).  

2.  Entitlement to a rating in excess of 60 percent for 
service-connected benign prostatic hypertrophy/prostatitis.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 
and from June 1986 to April 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the September 2008 and November 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  The September 
2008 rating decision confirmed the Veteran's evaluation of 20 
percent for his low back disability and increased the 
Veteran's service-connected benign prostatic 
hypertrophy/prostatitis from 40 percent to 60 percent.  After 
additional evidence was submitted, the Veteran's claim was 
readjudicated with respect to his low back disability and the 
RO confirmed the Veteran's 20 percent disability evaluation 
in the November 2008 rating decision.  The Veteran appealed 
both these decisions to BVA, and the case was referred to the 
Board for appellate review.  

The Board notes that the Veteran filed formal claims for a 
total disability evaluation based on individual 
unemployability (TDIU) due to his service connected 
disabilities in August 2005 and June 2009.  The RO denied the 
claims in September 2005 and July 2009 rating decisions.  The 
Veteran has not appealed either rating decision.  In a recent 
case, the Court held that a claim for TDIU can be inferred as 
part of the original claim for a higher disability rating in 
certain circumstances.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  However, this case differs in that a formal 
claim for TDIU was already considered and denied by the RO 
during the pendency of the claim for an increase now on 
appeal to the Board.  The Veteran has not expressed 
disagreement with the September 2005 or July 2009 rating 
decision.  Nothing in Rice suggests that the finality of 
those decisions can be overcome by subsequent allegations 
that the Veteran is entitled to a total rating (that is - by 
a subsequent informal TDIU claim).  Therefore, in the 
circumstances of this case, the Board declines to apply Rice 
and take jurisdiction over a TDIU claim, and, instead refers 
that claim to the RO for further action.  


The issue of entitlement to an increased disability rating 
for the Veteran's service connected benign prostatic 
hypertrophy/prostatitis will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not been shown to have incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least four weeks, but less than six weeks 
during the past twelve months; forward flexion of the 
thoracolumbar spine at 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

2.  The competent and probative medical evidence of record 
does not show that the Veteran's service-connected low back 
disability is so exceptional or unusual that referral for 
extraschedular consideration by the designated authority is 
required.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 20 
percent for service-connected lumbosacral strain with 
spondylosis with thoracolumbar dextrorotational scoliosis and 
degenerative disk space disease at L4-L5 have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5235-5243 (2009).

2.  The criteria for referral of the service-connected low 
back disability for consideration on an extra-schedular basis 
are not met.  38 C.F.R. § 3.321(b)(1) (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assure that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.	The Merits of the Claim

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14 (2009). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

A.	Low Back Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the scheduler 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.  

The Veteran is currently assigned a 20 percent disability 
evaluation for his service-connected low back disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237-5242.  
The Veteran contends that he is entitled to a rating in 
excess of 20 percent for his service-connected low back 
disability.  For the reasons that follow, the Board concludes 
that an increased rating is not warranted.  

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003).  Diagnostic Code 5242 
indicates degenerative arthritis of the spine should be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under Diagnostic Code 5003.  Note 6 
further provides that the thoracolumbar and cervical spine 
segments should be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  The thoracolumbar segment of the 
spine includes the thoracic and lumbosacral spine.  

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected, 
which in this case would be the General Rating Formula for 
Diseases and Injuries of the Spine.  When there is arthritis 
with at least some limitation of motion, but to a degree 
which would be noncompensable under a limitation-of-motion 
code, a 10 percent rating will be assigned for each affected 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
is warranted if there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In this case, the Veteran is currently assigned a 20 percent 
disability evaluation for his low back disability.  
Therefore, he has already been assigned the maximum scheduler 
evaluation available under Diagnostic Code 5003, and an 
increased evaluation is not warranted under those provisions. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent disability evaluation is contemplated 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent disability evaluation is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine, and 100 percent disability evaluation is 
contemplated when there is unfavorable ankylosis of the 
entire spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2009).  

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Further, the normal ranges of motion for each 
component of spinal motion are the maximum that can be used 
for calculation of the combined range of motion.  See 38 
C.F.R. § 4.71(a), General Rating Formula for Diseases and 
Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, and a 60 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).

In considering the evidence of record under the General 
Rating Formula for Diseases and Injuries of the Spine, the 
Board concludes that the Veteran is not entitled to an 
increased evaluation in excess of 20 percent for his service-
connected lumbosacral strain with spondylosis with 
thoracolumbar dextrorotational scoliosis and degenerative 
disc space disease L4-L5.  The evidence of record does not 
indicate that the Veteran had forward flexion of the 
thoracolumbar spine at 30 degrees or less, and it also does 
not show that he had favorable ankylosis of the entire 
thoracolumbar spine.  In fact, the objective medical evidence 
reflects that the Veteran's range of motion in his 
thoracolumbar spine has shown improvement throughout the 
course of the appeal.  Report of the September 2005 VA 
examination shows the Veteran was found to have forward 
flexion to 40 degrees with pain, extension to 15 degrees with 
pain, right lateral flexion to 25 degrees with pain beginning 
at 52 [sic] degrees, left lateral flexion to 25 degrees with 
pain, right rotation to 25 degrees with pain, and left 
rotation to 25 degrees with pain.  The Board notes that the 
entry wherein it was noted that the Veteran began 
experiencing pain at 52 degrees upon right lateral flexion 
was likely a typographical error on the part of the medical 
examiner.  The examiner stated that the joint function of the 
Veteran's spine was limited by pain, fatigue, weakness, and 
lack of endurance upon repetition, but it was not limited by 
incoordination upon repetitive use.  The examiner further 
wrote that there was no ankylosis of the spine and no signs 
of intervertebral disc syndrome with chronic and permanent 
nerve root involvement.  

The Veteran underwent a subsequent VA examination of his 
spine in May 2008, the results of which found him to have 
flexion to 45 degrees, extension to 30 degrees, right lateral 
flexion to 30 degrees, left lateral flexion to 30 degrees, 
right rotation to 30 degrees, and left rotation to 30 
degrees.  While the examiner found that the Veteran's range 
of motion was limited by pain upon repetition, he 
specifically noted that the Veteran's range of motion was not 
limited by fatigue, weakness, lack of endurance and 
incoordination upon repetitive use.  The examination revealed 
no ankylosis of the lumbar spine and no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  The Board notes that ankylosis is defined 
as immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis 
is "stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint," citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  Based on the medical evidence of record, the Board 
finds that the Veteran has not met the criteria for an 
evaluation in excess of 20 percent under the revised rating 
criteria.  

The Board has also considered whether the Veteran would be 
entitled to a higher rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  As previously noted, physical examination of the 
Veteran's spine during both VA examinations revealed no signs 
of intervertebral disc syndrome with chronic and permanent 
nerve root involvement.  The Veteran did note during his 
September 2005 examination that he experienced one 
incapacitating episode that year due to his back which lasted 
for two days, and that his physician prescribed him with bed 
rest during that episode.  During his May 2008 examination, 
the Veteran reported experiencing incapacitating episodes for 
three days in 2007, for which his physician prescribed him 
with bed rest.  While the Veteran maintains to have suffered 
incapacitating episodes as a result of his low back 
disability, his medical records are devoid of any findings, 
notations or treatment for these episodes and there are no 
medical records indicating his physician prescribed him with 
bed rest.  Even if the Veteran did experience incapacitating 
episodes, according to him the duration of these episodes 
lasted approximately a few days, not four weeks.  Therefore, 
the medical evidence does not show that the Veteran has had 
incapacitating episodes with a total duration of at least 
four weeks during the past twelve months and a higher rating 
is not warranted under the criteria for intervertebral disc 
syndrome.  

The Board has also considered the provisions of 38 C.F.R. § 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected low 
back disability is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the 
assigned 20 percent rating, and no higher.  In this regard, 
the Board observes that the Veteran has complained of pain, 
stiffness and weakness as a result of his spine condition.  
However, the effect of the pain in the Veteran's lumbar spine 
is contemplated in the currently assigned 20 percent 
disability evaluation assigned under Diagnostic Code 5242.  
The Veteran's complaints do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  In fact, 
the May 2008 examiner commented that the Veteran's joint 
function was additionally limited by pain after repetitive 
use, but noted that there was no additional limitation due to 
fatigue, weakness, lack of endurance, and incoordination.  
Therefore, the Board concludes that an evaluation in excess 
of 20 percent for the Veteran's low back disability is not 
warranted.  

With respect to the Veteran's neurological complications, the 
Board acknowledges the Veteran's complaints of sharp aching 
pain in his spine which travels down to his buttocks, hips 
and thighs.  See September 2005 examination report.  A July 
2006 VA treatment note indicates the Veteran was examined and 
treated for low back pain, which he described as sharp in 
nature and radiating down both his legs.  During his May 2008 
VA examination, the Veteran complained of a constant sharp 
pain in his back which travels down to his lower back and 
legs, and he also reported stiffness, weakness and numbness 
due to his spine condition.  A January 2007 MRI of the lumbar 
spine reflects that the Veteran has a slight broad based disc 
bulge at the L2-3, L3-4, and L4-5 disk levels.  The MRI also 
shows there to be slight encroachment on the neural foramen 
on the left side of the L2-3 disk, and on both the left and 
right sides of the L3-4 and L4-5 disk levels.  The impression 
derived from the MRI is that the Veteran has multilevel mild 
degenerative disk disease with slight disc bulges and some 
encroachment on the neural foramen at multiple levels.  

However, the Veteran underwent neurological examinations of 
his lower extremities during both VA examinations and the 
findings revealed that his sensory and motor functions were 
within normal limits and his reflexes were also found to be 
intact.  Specifically,  his right and left lower extremity 
reflexes revealed knee jerk of 2+ and ankle jerk of 2+.  As 
previously discussed, upon evaluating the Veteran's 
thoracolumbar spine, both the September 2005 and the May 2008 
examiners noted that there were no signs of intervertebral 
disc syndrome with chronic and permanent nerve root 
involvement.  Thus, while the Veteran has reported pain and 
numbness in his legs, and the January 2007 MRI indicates 
there is some encroachment on the neural foramen at various 
disk levels in the lumbar spine, the objective medical 
evidence of record does not demonstrate that the Veteran has 
a neurological disability as a result of his spine condition.  
Therefore, the Board finds that a separate disability rating 
is not warranted for the Veteran's neurological complications 
under the diagnostic codes pertinent to rating neurological 
disorders.  See Bierman v. Brown , 6 Vet. App. at 129-132.  

II.	Extrascheduler Consideration

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describes the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
scheduler evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available scheduler evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The Board notes the May 2008 VA examination wherein the 
examiner opined that the Veteran's occupation as an aircraft 
parts inspector was limited by his urinary issues.  However, 
the examiner did not state that the Veteran's employment 
capabilities were affected or limited as a result of his 
service-connected low back disability.  In fact, the record 
reflects that while the Veteran has taken a significant 
number of sick days from work and has filed for leave under 
the Family and Medical leave act, he is still currently still 
employed as an aircraft part inspector.  There has been no 
showing that the Veteran's service-connected low back 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities or necessitated frequent periods of 
hospitalization.
Moreover, the objective evidence does not show that the 
Veteran is unable to maintain his employment or is precluded 
from obtaining some other type of employment, as a result of 
his low back disability.  

The Board therefore finds that the schedular evaluation for 
the Veteran's low back disability is not inadequate.  His 
complained of symptoms are those contemplated by Diagnostic 
Codes 5235-5243 and there are no symptoms left uncompensated 
or unaccounted for by the assignment of a schedular rating.  
It does not appear that the Veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he 
does not have any symptoms from his service-connected 
disorder that are unusual or different from those 
contemplated by the schedular criteria.  The Board finds the 
available schedular evaluations for the Veteran's service-
connected lumbosacral strain with spondylosis with 
thoracolumbar dextrorotational scoliosis and degenerative 
disc space disease L4-5 to be adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an increased 
evaluation for his low back disability.  

III.	The VCAA

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the 
Court held that, upon receipt of an application for a service 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

A letter dated in May 2008 satisfied the duty to notify 
provisions concerning an increased rating claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
Veteran was also provided with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  In this regard, the Board notes that the May 2008 
letter informed him that a disability rating was assigned 
when a disability was determined to be service-connected and 
that such a rating could be changed if there were changes in 
his condition.  The letter also explained how disability 
ratings and effective dates were determined.  To the extent 
the 2008 letter was deficient in any respect, another letter 
was sent to him in January 2009.  The Veteran's claim was 
subsequently readjudicated in the April 2009 Statement of the 
Case (SOC), as well as the August 2009 Supplemental Statement 
of the Case (SSOC).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records and private treatment records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  The Veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to his claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

The Veteran was afforded VA examination in May 2008 in 
connection with his claim for an increased rating for his 
service-connected low back disability.  The VA examination 
report included an interview of the Veteran and a discussion 
of his medical history.  In assessing the level of disability 
of the Veteran's service-connected low back disability, the 
examiner reviewed the Veteran's medical history with him, 
recorded his current complaints, and conducted an appropriate 
physical examination before rendering appropriate diagnoses 
and opinions which fully address the rating criteria that is 
relevant to rating the disability in this case.  The 2008 
examination is adequate upon which to base a decision.

While the examination report reflects that the Veteran's 
claims file was unavailable for review, the Board observes 
that review of the claims file is only required where 
necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions; necessity for pre-examination records review is 
to be determined according to the facts of each individual 
case.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10,064 (1996).  In 
this case, resort to the Veteran's claims file was not 
necessary because the Veteran provided an accurate account of 
his medical history, thus ensuring a fully informed 
examination.  Moreover, the claims file was not necessary for 
the examiner to provide findings as to the current symptoms 
of the Veteran's service-connected low back disability, which 
is the question at issue in this case.  The examiner was not 
asked to resolve conflicting medical opinions or diagnoses, 
so review of the file was not needed.  Therefore, the Board 
finds that a remand for further examination with respect to 
the Veteran's claim for an increased rating would only delay 
the Veteran's appeal and would likely not result in a 
different outcome.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  

The Board therefore concludes that there is adequate medical 
evidence of record to make a determination in this case and 
the Veteran's claim can be adjudicated on the evidence of 
record.  See 38 C.F.R. § 4.2 (2009).  The Veteran and his 
representative have not contended otherwise.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

ORDER

An evaluation in excess of 20 percent for lumbosacral strain 
with spondylosis with thoracolumbar dextrorotational 
scoliosis and degenerative disc space disease L4-L5 is 
denied.  




	(CONTINUED ON NEXT PAGE)


REMAND

Reason for Remand:  To provide the Veteran with a more recent 
VA examination.  

The Veteran is currently service-connected for benign 
prostatic hypertrophy/prostatitis currently evaluated as 60 
percent disabling, effective April 25, 2008.  The Veteran 
contends that his symptoms are more severe than the 
disability rating currently assigned.  See Veteran's May 2009 
substantive appeal.  

The Veteran was afforded a VA genitourinary examination in 
May 2008.  During the examination, the Veteran reported that 
he urinates eight times a day and four times a night at 
intervals of every two hours.  He complained of difficulty 
starting urination as well as weak urine flow.  The Veteran 
also stated that he has urinary incontinence which requires 
that he change his pads as often as five times per day.  

After examining the Veteran, the examiner opined that the 
Veteran's diagnosis of benign prostatic 
hypertrophy/prostatitis should be changed to prostatic 
enlargement, and he noted that he could not identify the 
etiology of the Veteran's enlarged prostate.  The examiner 
observed that there was residual sequelae stemming from his 
prostate problem, including urinary incontinence and erectile 
dysfunction.  The examiner explained that the etiology of the 
Veteran's symptomatology, to include "urinary outlet 
obstructive symptoms" and an "objectively enlarged 
prostate," was not determined to be benign and he 
recommended that the Veteran undergo a prostate specific 
antigen (PSA) test in order to exclude cancer of the prostate 
as the etiology of his symptoms  

There does not appear to have been a follow-up examination 
conducted pursuant to the May 2008 examiner's recommendation 
in order to determine the etiological cause of the Veteran's 
enlarged prostate.  A review of the more recent medical 
treatment records and progress notes associated with the 
claims file do not provide any additional information 
regarding the Veteran's prostate disorder or the medical 
cause of his enlarged prostate.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Since the 
Board is precluded from reading its own unsubstantiated 
medical conclusions and is instead, bound by the medical 
evidence of record on these matters, further development is 
required.  See Jones v. Principi, 16 Vet. App. 219, 225 
(2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) 
(en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:

1.	Request relevant VA treatment records 
dating from May 2008 from the VA 
Medical Center in Oklahoma City, 
Oklahoma.  

2.	Thereafter, schedule the Veteran for an 
appropriate urological VA examination 
to determine the current severity of 
his service-connected prostate 
disorder.  Specifically, the Veteran 
should undergo a PSA test to determine 
the cause of his enlarged prostate.  
The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  Based on the test results, 
the physician should provide an opinion 
as to  whether the Veteran's diagnosis 
should in fact be changed from benign 
prostatic hypertrophy/prostatitis to 
another diagnosis and the physician 
should provide the reasoning for the 
changed diagnosis.  If the PSA test 
results indicate that the Veteran has 
prostate cancer, the physician should 
also provide an opinion discussing the 
recommended medical course of action, 
including any type of therapeutic or 
surgical procedure, the Veteran must 
undergo for treatment.  If the PSA test 
results do not indicate that the 
Veteran has prostate cancer, the 
physician should provide a statement 
stating as such.

3.	The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications should be associated with 
the claims folder, if possible.  The 
Veteran is hereby advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.  

4.	When the development requested has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran should be 
furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


